Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3, and 5-15, 19, 21, 25, and 26 in the reply filed on 12/20/2021 is acknowledged.
Claims 4 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 1, line 9, “the two or more polymerizable monomers” should read “the two or more types of polymerizable monomers” for consistency.
In claim 1, line 14, “is exposed the” should read “is exposed to the”.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, and 5-15, 19, 21, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 3-5, recite “a build region provided that: each type of polymerization monomer”.  It is not clear whether the claim requires a conditional relationship between the features recited immediately before and after the term “provided that:”, or instead the composition is being further defined, thus rendering the claim indefinite.  For the purpose of examination, claim 1, lines 3-5, read on “a build region; 
wherein each type of polymerization monomer”.  Dependent claims fall herewith.
Claim 1, lines 5-6, recite "each type of polymerizable monomer is configured to be polymerizable using one type of polymerization initiator, and the one type of polymerization initiator".  It is unclear whether the recitation of “the one type of polymerization initiator” refers to a single, specific type of polymerization initiator or, instead, refers to each of the types of polymerization initiators.  Therefore, the claim is indefinite.  For the purpose of examination, claim 1, lines 5-6, read on "each type of polymerizable monomer is configured to be polymerizable using one type of polymerization initiator, and each of the types of polymerization initiators".    Dependent claims fall herewith.
Claim 1, lines 13-14, recite "the polymerization stimuli comprise light having at least two predetermined wavelengths, each having a predetermined pattern".  It is unclear what claim elements (eg. the stimuli or the wavelengths of light) are each required to have a predetermined pattern, rendering the claim indefinite.  For the purpose of examination, claim 1, lines 13-14, read on "the polymerization stimuli comprise light having at least two predetermined wavelengths, each of the predetermined wavelengths of light having a predetermined pattern".  Dependent claims fall herewith.
Claim 9, lines 1-2, recite "the photoinitiators are each independently selected from phosphine oxide and phenyl bis (2,4,6-trimethyl benzoyl,".  It is unclear what photoinitiator is referenced by phenyl bis (2,4,6-trimethyl benzoyl, which is not a photoinitiator or known molecular species, but rather is a structural portion of a molecular species.  Therefore, the claim is indefinite.  For the purpose of examination, claim 9, lines 1-2, read on "the photoinitiators are each independently selected from phenyl bis (2,4,6-trimethyl benzoyl) phosphine oxide,".
 Claim 14, lines 1-4, recite "the composition comprises ionic liquids, organic solvents, aqueous liquids, salts, miscible high-viscosity liquids, miscible high-density liquids, particles, dyes, polymers, surfactants, biological agents, or any combinations thereof".  It is not clear whether the composition must comprise multiple species listed or a Markush group of alternative species is intended, rendering the claim indefinite.  For the purpose of examination, it is assumed that the claim is meant to read on a Markush group consisting of the recited species.  See MPEP § 2173.05(h) for proper Markush group phrasing.
Allowable Subject Matter
Claims 1-3, 5-8, 10-15, 19, 21, and 25-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, for claim 1 and with appropriate corrections for the objections to claim 1, as set forth in this Office action.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach, suggest, or render obvious a method of making an article, comprising the combination of: 
(a) providing a composition comprising two or more types of polymerizable monomers and two or more types of polymerization initiators, wherein the composition comprises a build region;		
wherein each type of polymerizable monomer is configured to be polymerizable using one type of polymerization initiator, and each of the types of polymerization initiators cannot polymerize a different type of polymerizable monomer; 
(b) exposing the build region to two or more polymerization stimuli; 
(c) polymerizing the two or more types of polymerizable monomers to provide a polymer layer; and 
(d) advancing the polymer layer away from the build region to provide a patterned three-dimensional article containing two or more heterogeneous integrally mixed polymers, 
wherein the polymerization stimuli comprise light having at least two predetermined wavelengths, each of the predetermined wavelengths of light having a predetermined pattern, and the build region is exposed to the polymerization stimuli concurrently for a predetermined duration;
in combination with the other limitations of claim 1.
The closest prior art of record are Haraldsson (US PG Pub 2006/0066006), Rolland (US PG Pub 2016/0160077), and Spence (US Patent 5,182,056).
Haraldsson teaches a photolithographic process for making an article wherein a composition comprising one type of monomer and two initiators (Fig. 2 wherein the iniferter is a type of initiator) is exposed to a photopolymerization stimulus comprising light (para. 0019).

providing a composition comprising two or more types of polymerizable monomers (para. 0011) and two or more types of polymerization initiators (paras. 0020 and 0042), wherein the composition comprises a build region (para. 0011);		
wherein each type of polymerizable monomer is configured to be polymerizable using one type of polymerization initiator, and each of the types of polymerization initiators cannot polymerize a different type of polymerizable monomer (para. 0217); 
exposing the build region to two polymerization stimuli comprising light having at least two predetermined wavelengths applied one after the other, not concurrently (paras. 0021); 
polymerizing the two or more types of polymerizable monomers to provide a polymer layer (para. 0297); and 
advancing the polymer layer away from the build region to provide a patterned three-dimensional article containing two or more heterogeneous integrally mixed polymers (paras. 0178, 0297).
However, Rolland does not teach or suggest each of the predetermined wavelengths of light having a predetermined pattern, and the build region is exposed to the polymerization stimuli concurrently for a predetermined duration.
Spence teaches a stereolithographic method of making an article comprising:
providing a composition with one type of polymerizable monomer (354 in Fig. 17) and one type of initiator (350 in Fig. 17), and exposing the build region to two or more polymerization stimuli comprising light having at least two predetermined wavelengths (Figs. 14-15) applied concurrently (col. 17, lines 3-5) to produce different depth of penetrations within the composition (col. 16, line 67 through col. 17, line 2).
Spence does not teach or suggest each of the predetermined wavelengths of light having a predetermined pattern. 
None of the prior art references above teaches or renders obvious the combination of steps and compositional features listed in section 14 above.  This combination of features provides a process for making a patterned three-dimensional article containing two or more heterogeneous integrally mixed polymers using polymerization stimuli comprising light having at least two predetermined wavelengths with each of the predetermined wavelengths of light having a predetermined pattern (as described, for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY R SMITH JR./Examiner, Art Unit 1745